Citation Nr: 1434661	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran has recognized guerilla service from March 1945 to March 1946.  He died in December 1998 and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board remanded this matter in November 2013.  As there has been substantial compliance with the remand orders, the Board may now adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's death certificate states that he died in December 1998; cardiopulmonary arrest due to old age was listed as the cause of death. 

2. At the time of the Veteran's death, service connection was in effect for right eye defective vision and residuals of shrapnel wounds, scars, on the right side of the forehead and left side of the face.

3. The record contains no indication that the Veteran's service-connected disabilities caused or contributed to his death. 

4. Hypertension and a heart condition were not present during service or manifested to a compensable degree within one year after discharge from active duty; they were first diagnosed decades after service discharge; and are not attributable to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  U.S.C.A. §§ 1110, 1111, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in an August 2011 letter. 

With regard to the duty to assist, the claims file contains the Veteran's available service treatment records, and post-service medical records.  A March 2014 VA medical opinion was also obtained.  The Board finds that this opinion is adequate because a medical professional reviewed the Veteran's claims file, and provided a detailed rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II. Service Connection for Cause of Death

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) .

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran died in December 1998.  The certificate of death shows that the official cause of death was cardiopulmonary arrest due to old age.  A December 1998 clinical abstract also indicates that the Veteran had severe pneumonia and congestive heart failure.  At the time of his death, service connection was in effect for right eye defective vision and for residuals of shrapnel wounds, scars on the forehead and left side of the face.  The Appellant argues that the stress of war caused the Veteran's hypertension, which then led to his cardiopulmonary arrest and eventual death.  

The Veteran's service treatment records show no complaints, treatment, or diagnosis of hypertension or any heart condition.  During a March 1946 examination, the Veteran's cardiovascular system was normal.  The Veteran's blood pressure at the time of the examination was within normal range, at 125/85.  

Post-service records, however, reveal a diagnosis of hypertension and various heart conditions.  An August 1951 VA examination report reveals complaints of chest pain.  Although blood pressure readings in February and June 1969 were normal, a June 1970 medical certificate shows a diagnosis of hypertension.  July 1981 treatment records indicate that the Veteran was hospitalized for heart disease and hypertension.  Private treatment records from 1998 show a diagnosis of multi-chamber heart enlargement, cor pulmonale with left ventricle failure, alcoholic cardiomyopathy and pneumonia with congestive heart failure.  Undated treatment records indicate that the Veteran was also diagnosed with chronic obstructive pulmonary disease and advised to quit smoking.  

The Appellant submitted a July 2003 joint affidavit from A.G. and V.V., the Veteran's fellow service members.  The affidavit indicates that the Veteran was experiencing heart pain, fever, chills, tiredness, and chest discomfort in service. 

The Appellant submitted November 2011 and October 2013 private medical opinions from Dr. R.N.  Dr. R.N. reviewed the Veteran's treatment records and opined that the Veteran's hypertension and heart conditions may have been triggered or aggravated by the stress of war, and the physical difficulties, the deprivations and lack of proper treatment during the war.  Dr. R.N. noted that exposure to stress for long periods of time would be an important factor to consider in development of the Veteran's heart ailment, especially in light of there being no other significant risk factors in his medical records, like smoking or obesity. 

A VA medical opinion was obtained in March 2014.  The VA examiner opined that it is less likely than not that the Veteran's service-connected disabilities caused or contributed to his cause of death.  In providing this opinion, the examiner noted that there was no medical evidence establishing that the Veteran's service-connected disabilities caused his death or contributed to his demise.  The examiner also stated that the Veteran's cardiopulmonary arrest was a natural progression of the aging process.  In regards to the Veteran's hypertension and heart problems, the VA examiner opined that it is less likely than not that these conditions had their onset in, or were incurred in, or were aggravated by active service or a service-related disability.  The VA examiner noted that there is no evidence in the medical records showing that the Veteran had a heart condition prior to or during service.  A March 1946 examination report reveals a normal cardiovascular system.  The Veteran's blood pressure at the time of the examination was 125/85.  Blood pressures taken in February and June 1969 were also normal.  The Veteran was diagnosed with hypertension in 1970 and heart disease in June 1981, several years after service and beyond the applicable presumptive period.  The VA examiner also opined that it is unlikely that the Veteran's hypertension was the result of stressful situations in the military, "since he was already discharged from the service and no longer exposed to the rigors and the stress of war for more than two decades before the onset of hypertension."   

Initially, the Board finds that there is no competent evidence linking the Veteran's service-connected disabilities and his cause of death.  As stated above, the certificate of death attributes the Veteran's cause of death to cardiopulmonary arrest due to advanced age.  The claims file does not contain any medical evidence linking the Veteran's service-connected residuals of shrapnel wounds and defective vision to his cardiopulmonary arrest.  Furthermore, a medical opinion was obtained in March 2014, where the VA examiner concluded that it is less likely than not that the Veteran's service-connected disabilities caused or contributed to his death.  

Presumptive service connection for hypertension and a heart condition is also not warranted under 38 C.F.R. § 3.309.  The Veteran was diagnosed with hypertension and heart disease more than twenty years after separation.  As such, the one year presumption does not apply.

The Board also finds that there is no evidence linking the Veteran's hypertension and heart condition to service.  The Veteran's service treatment records show no complaints, treatment, or diagnosis of hypertension or a heart condition.  His cardiovascular system was noted as normal during a March 1946 examination.  The Veteran's blood pressure at the time of the examination was also normal.  Furthermore, post-service treatment records do not link his conditions to service.  The March 2014 VA examiner opined that it is less likely than not that the Veteran's hypertension and heart conditions had their onset in, or were incurred in, or were aggravated by active service or a service-related disability.  The Board is aware that Dr. R.N. opined that the Veteran's hypertension and heart conditions were caused by stress in the military.  However, as noted by the March 2014 VA examiner, the Veteran's service treatment records do not document elevated blood pressures either during service or within the presumptive period.  The Veteran's blood pressure was also normal in June and February 1969, years after service.  Furthermore, the VA examiner opined that it is unlikely that the Veteran's hypertension was the result of stressful situations in the military since he was already discharged from the service and no longer exposed to the rigors and the stress of war for more than two decades before the onset of hypertension. 

The only other evidence to link these conditions to service is the Appellant's own assertions and the lay statements of A.G. and V.V.  Although lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determining the precise etiology of the Veteran's death is a complex question involving multiple factors and knowledge of cardiology.  In this case, the facts are complex enough that the Appellant's, A.G., and V.V's perception about the cause of the Veteran's death is not sufficient to outweigh the opinion of the March 2014 medical expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson- including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Appellant's lay opinion is not entitled to significant weight as compared to the March 2014 VA opinion.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert, 1 Vet. App. at 55 .


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


